

EXCLUSIVE LICENSE AGREEMENT


This Exclusive License Agreement (“Agreement”) is made and entered into as of
the 10th day of July, 2008 (the “Effective Date”), by and between Advanced Cell
Technology, Inc., a Delaware corporation with offices located at 11100 Santa
Monica Blvd, Suite 850, Los Angeles, CA 90025 (“ACT”), Embryome Sciences, Inc.,
a California corporation (“LICENSEE”), with offices located at 1301 Harbor Bay
Parkway, Suite 100, Alameda, California 94502. ACT and LICENSEE are sometimes
hereinafter referred to as the “Parties”.


WITNESSETH


WHEREAS, ACT owns or has licensed with a sublicensable interest the CELLS,
PATENT RIGHTS and KNOW-HOW; and


WHEREAS, LICENSEE desires to obtain an exclusive license from ACT to use the
CELLS, PATENT RIGHTS and KNOW-HOW upon the terms and conditions set forth in
this Agreement; and


WHEREAS, ACT is willing to grant such a license to LICENSEE upon the terms and
conditions set forth in this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Parties hereto agree as follows:


ARTICLE 1 - DEFINITIONS


For the purposes of this Agreement, the following words and phrases shall have
the following meanings:


1.1           “AFFILIATE” means any corporation, limited liability company,
limited partnership or other entity in control of, controlled by, or under
common control with LICENSEE.


1.2           “CELLS or CELL LINES” means the cells and cell lines identified in
Exhibit A attached hereto that are covered by (i.e., made or developed using)
the PATENT RIGHTS or KNOW-HOW and/or are provided to LICENSEE by ACT in
accordance with the provisions of Articles 2 or 3, as applicable, of this
Agreement.


1.3           “COMBINATION PRODUCT” means a product that contains a LICENSED
PRODUCT component and at least one other component that has independent
research, diagnostic or therapeutic utility, could reasonably be sold separately
and has economic value of its own.


1.4           “CONFIDENTIAL INFORMATION” means confidential or proprietary
information of ACT or LICENSEE relating to the PATENT RIGHTS, KNOW-HOW, LICENSED
PROCESSES, LICENSED SERVICES or LICENSED PRODUCTS.  CONFIDENTIAL INFORMATION may
be in written, graphic, oral or physical form and may include scientific
knowledge, know-how, processes, inventions, techniques, formulae, products,
business operations, customer requirements, designs, sketches, photographs,
drawings, specifications, reports, studies, findings, data, plans or other
records,

 
 

--------------------------------------------------------------------------------

 

biological materials, and/or software.  CONFIDENTIAL INFORMATION shall not
include:  (a) information which is, or later becomes, generally available to the
public through no fault of the recipient; (b) information which is provided to
the recipient by an independent third party having no obligation to keep the
information secret; (c) information which the recipient can establish by written
documentation was previously known to it; or (d) information which the recipient
can establish by written documentation was independently developed by it without
reference to the CONFIDENTIAL INFORMATION.


1.5           “KNOW-HOW” means all compositions of matter, techniques and data
and other know-how and technical information including inventions (whether or
not patentable), improvements and developments, practices, methods, concepts,
trade secrets, documents, computer data, computer slide illustrations, computer
code, apparatus, test data, analytical and quality control data, formulation,
manufacturing, patent data or descriptions, development information, drawings,
specifications, designs, plans, proposals and technical data and manuals and all
other CONFIDENTIAL INFORMATION that is owned or controlled by ACT as of the
Effective Date, and that specifically relates to the subject matter (a)
described in or claimed by the PATENT RIGHTS, (b) described in or claimed by the
abandoned provisional applications including but not limited to: "Methods to
accelerate the isolation of novel cell strains from pluripotent stem cells and
cells obtained thereby" applications numbers 103080-P66-071,103080-P67-071), and
(c) disclosed in the published paper and associated supplementary information
(West, M.D., Sargent, R.G., Long, J., Brown, C., Chu, J-S., Kessler, S.,
Derugin, N., Sampathkumar, J., Burrows, C., Vaziri, H., Williams, R., Chapman,
K.B., Larocca, D., Loring, J.F., and Murai, J. 2008. The ACTCellerate
Initiative: large-scale combinatorial cloning of novel human embryonic stem cell
derivatives. Reg. Med. 3(3): 287-308.).


1.6           “LICENSED PROCESS” means any process or method, the  development,
use, practice, or sale of which (1) is covered in whole or in part by, or cannot
be performed without infringing, a VALID CLAIM of the PATENT RIGHTS in the
country in which such LICENSED PROCESS is practiced or sold, or (2) otherwise
utilizes the KNOW-HOW.


1.7           “LICENSED PRODUCT” means any product, or part thereof or derived
therefrom, the development, manufacture, sale, lease, or use of which (1) is
covered in whole or in part by, or cannot be performed without infringing, a
VALID CLAIM of the PATENT RIGHTS in the country in which any such product or
part thereof is developed, made, used, sold or imported by LICENSEE or (2)
otherwise utilizes the KNOW-HOW.  By way of illustration but not limitation, the
Parties agree that LICENSED PRODUCTS include Cells and any other single
cell-derived cultures of human embryonic progenitor cell lines made utilizing
the KNOW-HOW or methods covered by VALID CLAIMS described in the patent
applications and patents included in the PATENT RIGHTS.
 
1.8           “LICENSED SERVICES” means any service, the development, use,
performance, or sale of which is covered in whole or in part by, or cannot be
performed without infringing, a VALID CLAIM of the PATENT RIGHTS in the country
in which any such service is so developed, used, performed, sold, offered for
sale, imported or exported by LICENSEE or otherwise utilizes the KNOW-HOW.


1.9           “NET SALES” means the invoiced amount on sales by LICENSEE or its
Affiliates of LICENSED PRODUCTS, LICENSED SERVICES or LICENSED PROCESSES less
(to the extent applicable and appropriately documented) (i) sales, tariff and
import duties, use and other taxes directly

 
2

--------------------------------------------------------------------------------

 

imposed with reference to particular sales, (ii) discounts, rebates, and similar
credits and chargebacks actually allowed and taken (regardless of whether taken
or paid at the time of sale or paid or credited to the buyer at a subsequent
date), and (iii) amounts allowed or credited on returns; provided, any such
allowed deductions shall be listed on the invoice for the applicable LICENSED
PRODUCT, LICENSED PROCESS or LICENSED SERVICE or otherwise documented in the
ordinary course of business, and (b) any Sublicense Revenue.


In the case of Combination Products, Net Sales means the total invoice amount
earned on sales of Combination Products by LICENSEE or its Affiliates to any
third person or entity, less, to the extent applicable, the deductions set forth
above, multiplied by a proration factor that is determined as follows:


(i)           If all components of the Combination Product were sold separately
during the same or immediately preceding calendar quarter, the proration factor
shall be determined by the formula [A/(A+B)], where A is the average invoice
amount earned on the Licensed Product during such period when sold separately in
finished form, and B is the average invoice amount earned on all other active
components of the Combination Product during such period when sold separately in
finished form; or


(ii)           if all components of the Combination Product were not sold
separately during the same or immediately preceding calendar quarter, the
proration factor shall be determined by the formula [C/(C+D)], where C is the
average fully absorbed cost of the Licensed Product component during the prior
quarter and D is the average fully absorbed cost of all other active components
of the Combination Product during the prior quarter.


1.10                      “PATENT RIGHTS” means the patents and patent
applications identified on Exhibit B attached hereto, and any divisional,
continuation or continuation-in-part of those applications, but only to the
extent the claims in said applications are directed to subject matter
specifically described in the patents and patent applications identified on
Exhibit B, as well as any patents issued on these patent applications, and any
reissues, reexaminations, extensions and substitutions (or the equivalent)
thereof and any foreign counterparts to those patents and patent
applications.  The parties agree that Exhibit B may be revised from time to time
after the EFFECTIVE DATE to reflect changes thereto.


1.11                      “SUBLICENSEE” means a sublicensee of the rights
granted LICENSEE under this Agreement, as further described in Article 2.


1.12                      “SUBLICENSE REVENUE” means consideration that LICENSEE
receives for the sublicense of rights that are granted LICENSEE under Article 2,
including without limitation license fees, milestone payments, up front fees,
success fees, and license maintenance fees, but not capital contributions or
payments for costs incurred in research and development.


1.13                      “VALID CLAIM” means (a) a claim of any issued and
unexpired United States or foreign patent included in the PATENT RIGHTS which
has not lapsed or become abandoned or been declared invalid or unenforceable by
a court of competent jurisdiction or an administrative agency from which no
appeal can be or has been taken within the time allowed for such appeal and
which has not been disclaimed or admitted to be invalid or unenforceable through
reissue, disclaimer or otherwise, or (b) to the extent rights are granted by a
governmental patent authority thereunder (i.e., to the extent that
 

 
3

--------------------------------------------------------------------------------

 

the owner would be able to enforce a right to a patent royalty thereunder under
applicable patent law), a claim of a pending patent application included in the
PATENT RIGHTS.
 
For purposes of this Agreement, except as otherwise expressly provided herein or
unless the context otherwise requires:  (a) the use herein of the plural shall
include the single and vice versa and the use of the masculine shall include the
feminine; (b) unless otherwise set forth herein, the use of the term “including”
or “includes” means “including [includes] but [is] not limited to”; and (c) the
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular provision.  Additional terms
may be defined throughout this Agreement.
 


ARTICLE 2 – LICENSE GRANT


2.1           Grant of Rights.  ACT hereby grants to LICENSEE, and LICENSEE
accepts, subject to the terms and conditions of this Agreement, a
royalty-bearing, worldwide, exclusive license, with  the right to sublicense, to
use the PATENT RIGHTS and KNOW-HOW to (a) research, develop, make, have made,
use, sell, have sold, offer for sale, have offered for sale, import, have
imported, export and have exported LICENSED PRODUCTS, (b) research, develop,
use, practice, sell, have sold, offer for sale, have offered for sale, import,
have imported, export and have exported LICENSED PROCESSES, and (c) develop,
use, perform, sell, have sold, offer for sale, have offered for sale, import,
have imported, export and have exported LICENSED SERVICES.


2.2           Sublicense Rights.  LICENSEE shall have the right to grant
sublicenses of its rights under Section 2.1 without the consent or approval of
ACT; provided however, that LICENSEE agrees to provide ACT with (a) a draft copy
of any sublicense agreement to ACT at least thirty (30) days before execution to
allow ACT to comment on the terms of the sublicense if ACT chooses to comment;
and (b) a fully executed copy of all sublicense agreements within thirty (30)
days after execution.


2.3           Knowledge Transfer.  Within ten (10) days of the Effective Date,
ACT shall provide, deliver, and transfer to LICENSEE all information and data
relating to the PATENT RIGHTS and KNOW-HOW as may be reasonably necessary to
allow LICENSEE to exploit the licenses granted hereunder. Such transfer shall be
made free and clear of all liens, security interests, encumbrances, and claims
of any kind by any third party.  ACT shall bear all costs of so delivering the
KNOW HOW to LICENSEE.  ACT shall not retain any copies (in any format or media)
of the KNOW HOW.


ARTICLE 3 – MATERIAL TRANSFER


3.1           In consideration of the payment of the License Fee under Section
5.1, ACT hereby transfers and assigns to LICENSEE all of ACT’s right, title and
interest in and to the CELLS and CELL LINES, wherever located.  Within ten (10)
days after the Effective Date, ACT shall deliver to LICENSEE all CELLS and CELL
LINES.  Such transfer and assignment is made free and clear of all liens,
security interests, encumbrances, and claims of any kind by any third
party.  ACT shall bear all costs of  delivering the CELLS and CELL LINES to
LICENSEE.  ACT shall not retain any CELLS or CELL LINES at its own facilities or
at the facilities of any third party.  All CELLS and CELL LINES shall be
delivered to LICENSEE between the hours of 9:00 a.m. and 5:00 p.m. on a weekday
(other than a Federal or California state holiday) at the address shown in
Article 11 of this Agreement, upon twenty

 
4

--------------------------------------------------------------------------------

 

four hours oral or written notice to LICENSEE.  All CELLS and CELL LINES shall
be contained in cryovials and packaging suitable for the purpose of storage and
delivery. ACT will cooperate with LICENSEE in transferring title of CELLS and
CELL LINES held at the American Type Culture Collection to LICENSEE.


ARTICLE 4 – COMMERCIALIZATION OBLIGATIONS


4.1           LICENSEE intends to use, or to cause its Sublicensees to use,
commercially reasonable and diligent efforts to bring one or more LICENSED
PRODUCTS, LICENSED PROCESSES and LICENSED SERVICES to market through an active
and diligent program for exploitation of the PATENT RIGHTS and KNOW-HOW and to
continue active, diligent marketing efforts for one or more LICENSED PRODUCTS,
LICENSED PROCESSES and LICENSED SERVICES throughout the life of this
Agreement.  LICENSEE makes no representation, guaranty, or warranty that it or
its Sublicensees will be successful in developing or bringing to market any
LICENSED PRODUCT, LICENSED PROCESS or LICENSED SERVICES.


ARTICLE 5 - CONSIDERATION


5.1           Initial License Fee.  In partial consideration of the rights and
licenses granted to LICENSEE by ACT in this Agreement, LICENSEE shall pay to ACT
on the Effective Date a license fee equal to  Two Hundred Fifty Thousand Dollars
(U.S.) ($250,000) (the “License Fee”).  The License Fee is not refundable and is
not creditable against other payments due to ACT under this Agreement.  The
License Fee shall be paid to ACT upon ACT’s delivery of the KNOW HOW, CELLS, and
CELL LINES pursuant to Section 2.3 and Section 3.1.


5.2           Royalties and other Consideration.


(a)           As additional consideration of the license granted to LICENSEE
from ACT in Article 2 of this Agreement, LICENSEE shall pay to ACT a royalty
equal to 8% of (i) the Net Sales received by LICENSEE and its AFFILIATES for all
LICENSED PRODUCTS, LICENSED PROCESS or LICENSED SERVICE sold, performed, or
leased by LICENSEE or any AFFILIATE, and (ii) all Sublicense Revenue received by
LICENSEE and its AFFILIATES.  The obligation of LICENSEE to pay royalties shall
terminate (a) with respect to NET SALES and Sublicense Revenue arising in any
country concurrently with the expiration or termination of the last applicable
VALID CLAIM within the PATENT RIGHTS in such country in which the LICENSED
PRODUCT, LICENSED PROCESS or LICENSED SERVICE is, (as applicable), performed,
sold, leased, or manufactured, or in which the PATENT RIGHTS are licensed, and
(b) in any and all cases when royalty payments to ACT by LICENSEE total One
Million Dollars (U.S.) ($1,000,000.00); provided, however, that such $1,000,000
of royalties shall be reduced to $500,000 if LICENSEE, at LICENSEE’S option,
pays ACT $250,000 in cash within thirty (30) days after the execution of this
Agreement in addition to the License fee payable under Section 5.1 (such that
the License Fee, additional $250,000 payment, and potential future royalties
will total $1,000,000).


(b)           No multiple royalties shall be payable on the basis that any
LICENSED PRODUCT, LICENSED PROCESS or LICENSED SERVICE, its manufacture, use,
lease, sale or performance are or shall be covered by (a) more than one patent
or patent application within the

 
5

--------------------------------------------------------------------------------

 

PATENT RIGHTS, or (b) any other patent or know how under a license or sublicense
from ACT.  In the case of the use of patents or know how licensed or sublicensed
by ACT under other agreements, LICENSEE and ACT’s other licensees or
sublicensees shall have the right to credit against the royalties owing to ACT,
under this Agreement and under such other license or sublicense agreements, any
royalty payments received by ACT with respect to the sale or lease of any
product or performance of any service (regardless of whether LICENSEE or another
licensee or sublicensee of ACT patents or know how pays the royalty), such that
in no event shall the total of royalty payments that are due to ACT in any
royalty period under this Agreement and under such other license or sublicense
agreements exceed the highest applicable royalty rate among this Agreement and
such other license or sublicense agreements.  By way of example only, if a
product is produced by LICENSEE or LifeLine Cell Technology, LLC (“LifeLine”)
under that certain License, Product Production and Distribution Agreement among
BioTime, Inc. (“BT”), LICENSEE, and LifeLine (the “LifeLine Agreement”), and
that product uses PATENT RIGHTS under this Agreement and patents licensed under
a license or sublicense agreement between ACT and LifeLine, (i) only one royalty
would be paid to ACT on sales of the product, (ii) the royalty rate would be the
higher of the royalty rate applicable under this Agreement or under ACT’s
license or sublicense agreement with LifeLine, and (iii) the royalty payment
(whether paid by LICENSEE or by LifeLine) will be credited toward royalties
payable under this Agreement and under the ACT license or sublicense agreement
with LifeLine for the sale of the product.


           5.3           Payment Method.  All payments due under this Agreement
shall be paid to ACT in  Los Angeles, California, U.S.A., and shall be made in
United States currency without deduction for taxes, assessments, exchanges,
collection or other charges of any kind. Conversion of foreign currency to U.S.
dollars shall be made at the conversion rate reported in The Wall Street Journal
on the last working day of the calendar quarter to which the payment relates.


           5.4           Late Fee.  LICENSEE shall pay ACT interest on any
overdue amounts at the rate of one percent (1%) per month (twelve percent (12%)
per annum), from the date when such payment should have been made.


ARTICLE 6 - REPORTS AND RECORDS


6.1           LICENSEE shall maintain complete and accurate records of LICENSED
PRODUCTS, LICENSED SERVICES and LICENSED PROCESSES that are sold, performed, or,
leased by LICENSEE or its  AFFILIATES under this Agreement, and all Sublicense
Revenue received by LICENSEE and its AFFILIATES.  LICENSEE shall keep, and shall
cause its AFFILIATES and SUBLICENSEES to keep, full, true and accurate books of
account containing all particulars that may be necessary for the purpose of
showing the amounts payable to ACT hereunder and LICENSEE’s compliance with the
terms and conditions of this Agreement.  Said books of account shall be kept at
LICENSEE’s principal place of business or at such other location as may be
agreed upon by the parties.  Said books and the supporting data shall be open
upon reasonable advance notice (and no more frequently than once per calendar
year) for three (3) years following the end of the calendar year to which they
pertain, to the inspection of ACT or its agents for the purpose of verifying
LICENSEE’s royalty statement or compliance in other respects with this
Agreement.  If any such audit determines that the reported payments to ACT were
less than ninety percent (95%) of the actual amount due to ACT for the period in
question, LICENSEE shall bear the cost of such audit (without limiting ACT’s
other remedies with respect thereto).

 
6

--------------------------------------------------------------------------------

 



6.2           After the first commercial sale of a LICENSED PRODUCT, LICENSED
SERVICE or LICENSED PROCESS by LICENSEE any AFFILIATE, or any  SUBLICENSEE, or
LICENSEE’S receipt of any Sublicense Revenue, LICENSEE, within forty-five (45)
days after March 31, June 30, September 30 and December 31, of each year, shall
deliver to ACT a true and accurate report of all NET SALES and License Revenue
during the preceding three-month period under this Agreement as shall be
pertinent to a royalty accounting hereunder.  Each such report shall include at
least the following:


 
(a)
number(s) and type(s) of LICENSED PRODUCTS, LICENSED PROCESSES and LICENSED
SERVICES sold, leased, or performed by LICENSEE and/or its AFFILIATES;



 
(b)
total billings and payments received for LICENSED PRODUCTS, LICENSED PROCESSES
and LICENSED SERVICES performed, sold, or leased by LICENSEE and its AFFILIATES,
and/or Sublicense Revenue received from its  SUBLICENSEES; and



 
(c)
deductions applicable as provided in Section 1.9;



6.3           With each such report submitted, LICENSEE shall pay to ACT the
royalties and other payments due and payable under this Agreement.  If no
royalties or other payments shall be due, LICENSEE shall so report.


6.4           LICENSEE’s reporting obligations hereunder shall terminate when
LICENSEE’S obligation to pay royalties to ACT terminates.


ARTICLE 7 - PATENT RIGHTS


7.1           Responsibility for the PATENT RIGHTS.  Subject to the terms of
this Agreement, LICENSEE shall be primarily responsible after the Effective Date
for the preparation, filing, prosecution and maintenance of the PATENT RIGHTS
listed on Exhibit B.  The costs of such filing, prosecution and maintenance
(including without limitation the payment of all government fees in any given
country required to maintain the PATENT RIGHTS) after the Effective Date shall
be borne by LICENSEE.  LICENSEE agrees to use reasonable commercial efforts to
prosecute U.S. patents covering the inventions disclosed in the patent
applications included in the PATENT RIGHTS.  LICENSEE shall not be obligated to
reimburse ACT for any costs or expenses incurred by ACT prior to the Effective
Date with respect to the preparation, filing, and prosecution of any patent
applications.


7.2           ACT’s Participation.  ACT’s patent counsel shall be given a
reasonable opportunity to comment, at ACT’s expense, on all proposed patent
filings and responses to patent office actions or other patent office
communications that may affect the PATENT RIGHTS, and LICENSEE will not
unreasonably refuse to accept any suggestions of ACT’s patent counsel; provided,
however, that LICENSEE will have the final decision on the incorporation of any
comments of ACT’s patent counsel.


7.3           Abandonment.  LICENSEE will not allow any patent or patent
application within the PATENT RIGHTS to become expired or abandoned, or fail to
diligently pursue patent protection for any invention within the PATENT RIGHTS,
without giving (a) written notice to ACT at least thirty (30)

 
7

--------------------------------------------------------------------------------

 

business days prior to the next due date for any required communication,
response to office action, filing, or payment, failure to meet which would
result in expiration or abandonment, including but not limited to provisional
abandonment, of the patent or patent application, and (b) ACT the right to
assume responsibility for such patent or patent application.  If ACT so elects,
(i) LICENSEE will execute such documents and otherwise perform such acts and
make all filings as may be reasonably required to permit ACT or its designees to
prosecute and maintain such patent or application in such jurisdiction(s) and
transact all matters connected therewith (including, as necessary, appointing
ACT’s patent counsel as associate attorneys of record, and changing address of
the patent attorney of record with the appropriate patent authorities), (ii) ACT
will thereafter assume control thereof and all expenses (arising thereafter) for
such prosecution and maintenance by ACT, and (iii) LICENSEE’s rights and the
licenses granted to LICENSEE with respect to all such patents and patent
applications shall automatically terminate upon ACT’s assumption of control
thereof.


7.4           Enforcement of the PATENT RIGHTS.  The Parties agree to notify
each other in writing of any actual or threatened infringement by a third party
of the PATENT RIGHTS or of any third-party claim of invalidity or
unenforceability of the PATENT RIGHTS, or of any interference or other
proceeding affecting the PATENT RIGHTS.  LICENSEE shall have the first right to
prosecute and defend such claims under its sole control and at its sole
expense.  If LICENSEE does proceed with such prosecution or defense, ACT shall
provide reasonable assistance to LICENSEE at LICENSEE’s request, provided
LICENSEE pays ACT for the reasonable out-of-pockets costs incurred by ACT in
providing such assistance.  Any recovery obtained in an action under this
Section 7.4 shall be distributed as follows, in this order: (i) LICENSEE shall
be reimbursed for any expenses incurred in the action; and (ii) LICENSEE shall
receive the remaining recovery, less a reasonable approximation of the royalties
that LICENSEE would have paid to ACT if LICENSEE had received the amount awarded
as ordinary damages as Net Sales of LICENSED PRODUCTS sold by LICENSEE.


7.5           ACT Rights to Enforce.  In the event that LICENSEE fails to
initiate an infringement action within a reasonable time (but no more than one
hundred eighty (180) days) after LICENSEE becomes aware of the basis for such
action (e.g., the actual or threatened infringement) or fails to answer a
declaratory judgment action or interference proceeding within a reasonable time
(but no more than ninety (90) days) after LICENSEE receives or becomes aware of
such infringement or action or proceeding, ACT shall have the right, after
notifying LICENSEE in writing, to prosecute such infringement or answer such
declaratory judgment action or interference proceeding, under its sole control
and at its sole expense.  If ACT does proceed with such prosecution or defense,
LICENSEE shall provide reasonable assistance to ACT at ACT’s request, provided
ACT pays LICENSEE for its reasonable out-of-pockets costs incurred in such
assistance.  Any recovery obtained in an action under this Section 7.5 shall be
distributed as follows, in this order: (i) ACT shall be reimbursed for any
expenses incurred in the action; (ii) as to ordinary damages, LICENSEE shall
receive an amount equal to lost profits or a reasonable royalty on the
infringing sales (whichever measure the court applied), less a reasonable
approximation of the royalties that LICENSEE would have paid to ACT if LICENSEE
had received such amount as Net Sales of LICENSED PRODUCTS sold by LICENSEE; and
(iii) as to any additional damages, 100% to ACT, unless LICENSEE joins ACT in
the prosecution at its own expense at which point the parties will share equally
in any award.


7.6.           Cooperation.  ACT and LICENSEE agree to reasonably cooperate in
connection with the preparation, filing, prosecution, and maintenance of the
PATENT RIGHTS.  Cooperation includes,

 
8

--------------------------------------------------------------------------------

 

without limitation, (a) promptly executing all papers and instruments or
requiring employees of ACT or LICENSEE to execute papers and instruments as
reasonably appropriate to enable LICENSEE to file, prosecute, and maintain
PATENT RIGHTS in any country; and (b) promptly informing LICENSEE of matters
that may affect preparation, filing, prosecution, or maintenance of PATENT
RIGHTS (such as becoming aware of an additional inventor who is not listed as an
inventor in a patent application).  Additionally, in the event either party
exercises its rights hereunder to proceed with any prosecution of infringement
or defense of the PATENT RIGHTS, such party shall consult with the other party
regarding the course of such proceedings and shall not enter into any
settlement, consent judgment, or other voluntary final disposition of any
infringement action that admits the invalidity or unenforceability of any PATENT
RIGHTS or that would adversely affect the rights of the other party without the
prior written consent of the other party, which consent may not be unreasonably
withheld, conditioned or delayed.  Without limiting the generality of the
provisions of this Section 7.6, concurrently with the execution and delivery of
this Agreement ACT shall execute, acknowledge, and deliver to LICENSEE the
documents attached to this Agreement as Exhibit C.


7.7           New Patents, Inventions, and Discoveries.  LICENSEE shall have the
right to file and prosecute new patent applications (and to obtain new patents)
covering LICENSED PRODUCTS, LICENSED PROCESSES, AND LICENSED SERVICES, and any
other subject matter, with respect to any KNOW HOW and any other technology,
invention, or discovery made by LICENSEE or any of its Affiliates or
Sublicensees using PATENT RIGHTS and KNOW HOW.  ACT shall acquire no rights with
respect to such new patents, inventions, discoveries, or technology not included
within the PATENT RIGHTS and KNOW HOW licensed to LICENSEE by ACT.


ARTICLE 8 – INDEMNIFICATION,
LIMITATION OF LIABILITY AND INSURANCE


8.1           LICENSEE shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold harmless ACT and its affiliates,
successors, assigns, agents, officers, directors, shareholders and employees
(each, an “Indemnified Party”), at LICENSEE’s sole cost and expense, against all
liabilities of any kind whatsoever, including legal expenses and reasonable
attorneys’ fees, arising out of the death of or injury to any person or persons
or out of any damage to property resulting from the production, manufacture,
sale, use, lease, performance, consumption or advertisement of the LICENSED
PRODUCTS, LICENSED PROCESSES or LICENSED SERVICES or arising from any
obligation, act or omission, or from a breach of any representation or warranty
of LICENSEE hereunder, excepting only claims that result from (a) the willful
misconduct or gross negligence of ACT, (b) any material breach by ACT of its
representations and warranties under this Agreement, and (c) claims alleging
that the use of any of the PATENT RIGHTS or KNOW-HOW infringe upon any patent,
trade secret, or moral right of any third party.  The indemnification
obligations set forth herein are subject to the following conditions: (i) the
Indemnified Party shall notify LICENSEE in writing promptly upon learning of any
claim or suit for which indemnification is sought; (ii) LICENSEE shall have
control of the defense or settlement, provided that the Indemnified Party shall
have the right (but not the obligation) to participate in such defense or
settlement with counsel at its selection and at its sole expense; and (iii) the
Indemnified Party shall reasonably cooperate with the defense, at LICENSEE’s
expense.

 
9

--------------------------------------------------------------------------------

 

8.2           EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, ACT,
ITS DIRECTORS, OFFICERS, AGENTS, SHAREHOLDERS, EMPLOYEES, AND AFFILIATES MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, VALIDITY OF PATENT RIGHTS CLAIMS, ISSUED OR PENDING, AND THE
ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE. NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION MADE OR WARRANTY GIVEN BY ACT
THAT THE PRACTICE BY LICENSEE OF THE LICENSE GRANTED HEREUNDER SHALL NOT
INFRINGE THE PATENT RIGHTS OF ANY THIRD PARTY.  IN NO EVENT SHALL ACT, ITS
DIRECTORS, OFFICERS, AGENTS, SHAREHOLDERS, EMPLOYEES AND AFFILIATES BE LIABLE
FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING ECONOMIC DAMAGE
OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF WHETHER ACT SHALL BE
ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE
POSSIBILITY OF SUCH DAMAGES.


8.3           LICENSEE agrees to maintain insurance or self-insurance that is
reasonably adequate to fulfill any potential obligation to the indemnified
parties.  LICENSEE shall continue to maintain such insurance or self-insurance
during the term of this Agreement and after the expiration or termination of
this Agreement for a period of five (5) years.


ARTICLE 9 – TERMINATION


9.1           This Agreement shall be effective on the Effective Date and shall
extend twenty (20) years or until the expiration of the last to expire of the
PATENT RIGHTS, whichever is later, unless sooner terminated as provided in this
Article 9.


9.2           ACT may terminate this Agreement and the rights, privileges and
license granted hereunder by written notice upon a breach or default of this
Agreement by LICENSEE, as follows:


 
(i)
non-payment of any amounts due which is not cured within thirty (30) days of
receipt of written notice of such non-payment wherein said notice is delivered
by registered mail; or



 
(ii)
breach of any obligation which is not cured within thirty (30) days of a written
request to remedy such breach wherein said request is delivered by registered
mail, or if the breach cannot be cured within said thirty (30) day period,
failure of LICENSEE within said thirty (30) day period to proceed with
reasonable promptness thereafter to cure the breach.



Such termination shall become automatically effective unless LICENSEE shall have
cured any such material breach or default prior to the expiration of the
applicable cure period.


9.3           LICENSEE shall have the right to terminate this Agreement at any
time on three (3) months’ prior notice to ACT, and upon payment of all amounts
due ACT through the

 
10

--------------------------------------------------------------------------------

 

effective date of the termination.


9.4           Upon termination of this Agreement for any reason, nothing herein
shall be construed to release either party from any obligation that matured
prior to the effective date of such termination; and Sections 6.1,Article 8,
Article 10, Article 12, Section 13.4, Section 13.5, and Section  13.6, and any
other Sections or provisions which by their nature are intended to survive
termination, shall survive any such termination.


 
ARTICLE 10 - CONFIDENTIALITY



10.1                      During the course of this Agreement, ACT and LICENSEE
may provide each other with CONFIDENTIAL INFORMATION.  CONFIDENTIAL INFORMATION
may be disclosed in oral, visual or written form, and includes such information
that is designated in writing as such by the discloser at the time of
disclosure, orally disclosed information that is designated in writing as
confidential within 30 days after such oral disclosure, or information which,
under all of the given circumstances ought reasonably be treated as CONFIDENTIAL
INFORMATION of the disclosing party. ACT and LICENSEE each intend to maintain
the confidential or trade secret status of their CONFIDENTIAL INFORMATION.  Each
shall exercise reasonable care to protect the CONFIDENTIAL INFORMATION of the
other from disclosure to third parties; no such disclosure shall be made without
the other’s written permission.  Upon termination or expiration of this
Agreement, ACT and/or LICENSEE shall comply with the other’s written request to
return all CONFIDENTIAL INFORMATION that is in written or tangible form.  Except
as expressly provided herein, neither ACT nor LICENSEE is granted any license to
use the other’s CONFIDENTIAL INFORMATION.  The obligations of ACT and LICENSEE
under this Article 10 shall survive any expiration or termination of this
Agreement.  Notwithstanding the preceding provisions of this Section 10.1, until
such time as this Agreement is terminated:  (a) KNOW HOW and the content of any
patent application relating to or included in PATENT RIGHTS shall be deemed to
be the LICENSEE’s CONFIDENTIAL INFORMATION rather than ACT’s CONFIDENTIAL
INFORMATION; (b) LICENSEE shall have the right to disclose KNOW HOW and the
content of patent applications related to or included in PATENT RIGHTS to third
parties without restriction under this Agreement; and (c) LICENSEE shall not
have any obligation to ACT to treat KNOW HOW or the content of any patent
application related to or included in PATENT RIGHTS as ACT’s CONFIDENTIAL
INFORMATION.


10.2                      The parties agree that the specific terms (but not the
overall existence) of this Agreement shall be considered CONFIDENTIAL
INFORMATION; provided, however, that the parties may disclose the terms of this
Agreement to investors or potential investors, potential business partners,
potential Sublicensees and assignees, potential co-developers, manufacturers,
marketers, or distributors of any LICENSED PRODUCT, LICENSED PROCESS, or
LICENSED SERVICE, and in any prospectus, offering, memorandum, or other document
or filing required by applicable securities laws or other applicable law or
regulation.  The parties may also disclose CONFIDENTIAL INFORMATION that is
required to be disclosed to comply with applicable law or court order, provided
that the recipient gives reasonable prior written notice of the required
disclosure to the discloser and reasonably cooperates with the discloser’s
efforts to prevent such disclosure.


ARTICLE 11 - PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS

 
11

--------------------------------------------------------------------------------

 

Any payment, notice or other communication required to be given to any party
will be deemed to have been properly given and to be effective (a) on the date
of delivery if delivered by hand, recognized national next business day delivery
service, confirmed facsimile transmission, or confirmed electronic mail, or five
(5) days after mailing by registered or certified mail, postage prepaid, return
receipt requested, to the respective addresses given below, or to another
address as it shall designate by written notice given to the other party in the
manner provided in this Section.


In the case of ACT:                            Advanced Cell Technology, Inc.
11100 Santa Monica Blvd, Suite 850
Los Angeles, CA 90025
Attention:  William M. Caldwell, IV


With a copy to:                                  Pierce Atwood LLP
One Monument Square
Portland, ME 04101
Attention:  William L. Worden, Esq.


In the case of LICENSEE                Embryome Sciences, Inc.
                                                                          1301
Harbor Bay Parkway, Suite 100
                                                                         
Alameda, California 94502
                                                                         
Attention: Michael D. West
 
       With a copy to:                                 Richard S. Soroko, Esq.
                                                                         
Lippenberger, Thompson, Welch, Soroko & Gilbert LLP
                                                                          201
Tamal Vista Blvd.
                                                                          Corte
Madera, California 94925
 
 
ARTICLE 12 - REPRESENTATIONS AND WARRANTIES


12.1                      LICENSEE represents and warrants that it has full
corporate power and authority to enter into this Agreement, that this Agreement
constitutes the binding legal obligation of LICENSEE, enforceable in accordance
with its terms, and that the execution and performance of this Agreement by
LICENSEE will not violate, contravene or conflict with any other agreement to
which LICENSEE is a party or by which it is bound or with any law, rule or
regulation applicable to LICENSEE, and that any permits, consents or approvals
necessary or appropriate for LICENSEE to enter into this Agreement have been
obtained.


12.2                      LICENSEE is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.
 
       12.3                      ACT represents and warrants that (a) it owns
the PATENT RIGHTS and KNOW HOW, (b) it has the full legal right and power to
grant the licenses granted hereunder, (c) that this Agreement constitutes the
binding legal obligation of ACT, enforceable in accordance with its terms, (c)
the execution, delivery, and performance of this Agreement by ACT will not
violate, contravene or

 
12

--------------------------------------------------------------------------------

 

conflict with any other agreement to which ACT is a party or by which it is
bound or with any law, rule or regulation applicable to ACT, and (d) any
permits, consents or approvals necessary or appropriate for ACT to enter into
this Agreement have been obtained.


12.4                      ACT represents and warrants that, to the best of its
knowledge, the use of the PATENT RIGHTS and KNOW HOW by LICENSEE or any
Sublicensee for any purposes contemplated or permitted by this Agreement, will
not infringe in any way any claim under any patent held by any third party.


12.5                      ACT represents and warrant that the use of the PATENT
RIGHTS and KNOW-HOW by LICENSEE or any Sublicensee for any purposes contemplated
or permitted by this Agreement, will not infringe in any way any claim under any
patent held by ACT or under any patent that may issue from any ACT patent
application now pending, or under any patent that ACT may in the future obtain,
or any other intellectual property rights of ACT.


12.6                      ACT further represents, warrants and agrees, that it
shall not make any claim or demand, or commence any lawsuit or other proceeding,
alleging that use of the PATENT RIGHTS, KNOW-HOW, CELLS, and CELL LINES by
LICENSEE or any Sublicensee for any purpose contemplated or permitted by this
Agreement infringes in any way any claim under any patent held by ACT or under
any patent that may issue from any ACT patent application now pending, or under
any patent that ACT may in the future obtain, or any other intellectual property
rights of ACT.  The provisions of this Section 12.5 shall pertain as well to all
subsidiaries of ACT and all patents and patent applications of ACT
subsidiaries.  ACT and its subsidiaries shall cause the provisions of this
Section 12.6, as they pertain to refraining from asserting claims and demands or
commencing lawsuits and proceedings, to be including in all licenses and
assignments of ACT’s patents and patent applications.


12.7                      ACT represents and warrants that all of the patent
applications of ACT and its subsidiaries pertaining to the processes or
technology needed (alone or together with the KNOW-HOW) to make or develop CELLS
and CELL LINES are identified on Exhibit B.


12.8                      This Article 12 shall survive expiration or
termination of this Agreement.


ARTICLE 13 – ACT OPTIONS


13.1                      ACT shall have the option to acquire from LICENCEE an
exclusive, royalty free, world-wide license to use PATENT RIGHTS and KNOW-HOW to
research, develop, make, have made, use, sell, have sold, offer for sale, have
offered for sale, import, have imported, export and have exported LICENSED
PRODUCTS consisting of retinal pigment epithelial cells, hemangioblasts, and
myocardial cells for human therapeutic use, and a non-exclusive, royalty free,
world-wide license to use PATENT RIGHTS and KNOW-HOW to research, develop, make,
have made, use, sell, have sold, offer for sale, have offered for sale, import,
have imported, export and have exported LICENSED PRODUCTS consisting of
hepatocytes for human therapeutic use.


13.2                      The options granted to ACT under this Section 13.1 are
exercisable by ACT individually, with respect to each cell type, so that ACT may
elect to exercise its option with respect to all or with respect to one or more
of such cell types, but each such exercise shall require payment of the

 
13

--------------------------------------------------------------------------------

 

Exercise Price with respect to each such cell type.  The Exercise Price shall be
$5,000 for each cell type. ACT may exercise its option with respect to a
particular cell type by delivering to LICENSEE written notice of such exercise,
specifying the cell type(s) and accompanied by payment of the Exercise Price for
each such cell type as to which the option is being exercised.


13.3                      The option granted to ACT under this Article 13 with
respect to a particular cell type may be exercised by ACT during a 12 month
period commencing on the date on which LICENSEE gives ACT notice of the first
VALID CLAIM under a patent is issued in any country covering LICENSED PRODUCTS
of any kind that would include that cell type, and ending on the day immediately
preceding the first anniversary of the date on which such notice was given by
LICENSEE.  ACT may not exercise the option after such 12 month period
expires.  Notwithstanding any other provision of this Article 13, ACT may not
exercise its option if ACT is in breach or default of any of its agreements,
covenants, representations, or warranties under this Agreement.


13.4                      If ACT exercises an option and acquires a license
under this Article 13, ACT shall at all times during the term of this Agreement
and thereafter, indemnify, defend and hold harmless LICENSEE and LICENSEE’s
Affiliates, successors, assigns, agents, officers, directors, shareholders and
employees (each, a “LICENSEE Indemnified Party”), at ACT’s sole cost and
expense, against all liabilities of any kind whatsoever, including legal
expenses and reasonable attorneys’ fees, arising out of the death of or injury
to any person or persons or out of any damage to property resulting from the
production, manufacture, sale, use, lease, performance, consumption or
advertisement of the LICENSED PRODUCTS under such license,  The indemnification
obligations set forth herein are subject to the following conditions: (i) the
LICENSEE Indemnified Party shall notify ACT in writing promptly upon learning of
any claim or suit for which indemnification is sought; (ii) ACT shall have
control of the defense or settlement, provided that the LICENSEE Indemnified
Party shall have the right (but not the obligation) to participate in such
defense or settlement with counsel at its selection and at its sole expense; and
(iii) the LICENSEE Indemnified Party shall reasonably cooperate with the
defense, at ACT’s expense.


13.5                      EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, LICENSEE, ITS DIRECTORS, OFFICERS, AGENTS, SHAREHOLDERS, EMPLOYEES,
AND AFFILIATES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF PATENT RIGHTS
CLAIMS, ISSUED OR PENDING, AND THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER
OR NOT DISCOVERABLE. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A
REPRESENTATION MADE OR WARRANTY GIVEN BY ACT THAT THE PRACTICE BY ACT OF ANY
LICENSE GRANTED HEREUNDER SHALL NOT INFRINGE THE PATENT RIGHTS OF ANY THIRD
PARTY.  IN NO EVENT SHALL LICENSEE, ITS DIRECTORS, OFFICERS, AGENTS,
SHAREHOLDERS, EMPLOYEES AND AFFILIATES BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND, INCLUDING ECONOMIC DAMAGE OR INJURY TO PROPERTY AND LOST
PROFITS, REGARDLESS OF WHETHER LICENSEE SHALL BE ADVISED, SHALL HAVE OTHER
REASON TO KNOW, OR IN FACT SHALL KNOW OF THE POSSIBILITY OF SUCH DAMAGES.


13.6                      ACT agrees to maintain insurance or self-insurance
that is reasonably adequate to fulfill

 
14

--------------------------------------------------------------------------------

 

any potential obligation to the LICENSEE Indemnified Parties.  ACT shall
continue to maintain such insurance or self-insurance during the term of each of
its licenses and after the expiration or termination of the licenses for a
period of five (5) years.




ARTICLE 14 - MISCELLANEOUS PROVISIONS


14.1                      Nothing herein shall be deemed to constitute either
party as the agent or representative of the other party.


14.2                      To the extent commercially feasible, and consistent
with prevailing business practices, all products manufactured or sold under this
Agreement will be marked with the number of each issued patent that applies to
such product.


14.3                      This Agreement shall be construed, governed,
interpreted and applied in accordance with the laws of California, without
regard to principles of conflicts of law thereof, except that questions
affecting the construction and effect of any patent shall be determined by the
law of the country in which the patent was granted.


14.4                      The parties hereto acknowledge that this Agreement
(including the Exhibits hereto) sets forth the entire Agreement and
understanding of the parties hereto as to the subject matter hereof, and shall
not be subject to any change or modification except by the execution of a
written instrument subscribed to by the parties hereto.


14.5                      The provisions of this Agreement are severable, and in
the event that any provisions of this Agreement shall be determined to be
invalid or unenforceable under any controlling body of the law, such invalidity
or unenforceability shall not in any way affect the validity or enforceability
of the remaining provisions hereof.


14.6                      The failure of either party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition by the other party.




[The next page is the signature page]











 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date set forth above.


ADVANCED CELL TECHNOLOGY, INC.






By:  /s/ William M. Caldwell,
IV                                                            
Printed Name:  William M. Caldwell, IV
Title:  Chairman & CEO


By:                                                                
Printed Name:
Title:  Secretary




EMBRYOME SCIENCES, INC.




By:  /s/ Michael D.
West                                                              
Printed Name: Michael D. West
Title: Chief Executive Officer




By:  /s/ Judith
Segall                                                              
Printed Name: Judith Segall
Title: Secretary



 
16

--------------------------------------------------------------------------------

 



EXHIBIT A






ACTC No.
Cell Line
NA
Parental hES Cells
A
Parental hES Cells
50
B-26
51
B-2
52
B-29
53
B-7
54
B-17
55
B-3
56
B-6
57
B-25
58
B-11
59
B-16
60
B-28
61
B-30
62
2-2 (Rep1)
62
2-2 (Rep2)
63
2-1
64
6-1
65
B-12
66
B-4
67
B-14
68
5-4
69
4-2
70
2-3
71
B-15
72
CM50-4

 
 
17

--------------------------------------------------------------------------------


 
ACTC No.
Cell Line
73
CM0-3
74
CM0-5
75
CM50-5
76
CM50-2
77
CM0-2
78
CM30-2
79
CM20-4
80
E26
81
E71
82
4-D20-9
83
4-SKEL-19
84
4-D20-8
85
E34
86
E51
87
C4.4
88
E3
89
E73
90
E93
91
E57
92
C4 ELSR #14
93
E76
94
E17
95
E40
96
E8
97
E67
98
E15
99
E45
100
E72
101
E69

 
 
 
18

--------------------------------------------------------------------------------

 
 

ACTC No. Cell Line 
102
E75
103
M10
104
M13
105
E19
106
T44
107
E61
108
C4 ELSR #18
109
RA-SKEL-8
110
4-SKEL-8
111
RA-PEND-15
112
E108
113
E35
114
E33
115
E80
116
E84
117
E109
118
C4 ELS5 #6
119
J8
120
T43
121
E10
122
RA-PEND-6
123
RA-PEND-10
124
RA-SKEL-3
125
RA-SKEL-21
126
4-SKEL-4
127
4-SKEL-20
128
RA-PEND-4
129
RA-PEND-18
130
C4 ELS5 #1

 
19

--------------------------------------------------------------------------------


 
 
 ACTC No.
Cell Line
131
C4 ELSR #12
132
E163
133
C4 Mesen. #3
134
G6
135
C4 ELS5 #5
136
J16
137
SK46
138
SK47
139
EN2
140
EN26
141
EN31
142
SM2
143
SM4
144
EN4
145
EN5
146
SK52
147
SK43
148
SK30
149
SM42
150
SM28
151
SM49
152
C4 ELSR #10
153
RA-SKEL-11
154
RA-SMO-12
155
RA-D20-16
156
SM22
157
SK5
158
SK18
159
SK50

 
 
20

--------------------------------------------------------------------------------


 
 
ACTC No.
 Cell Line
160
SK54
161
J4
162
SK17
163
SK26
164
SK31
165
SK32
166
SM25
167
C4 ELSR #2 (Bio 1)
167
C4 ELSR #2 (Bio 2)
167
C4 ELSR #2 (Bio 3)
168
SK3
169
SK53
170
E44
171
E65
172
J13
173
EN1
174
EN13
175
EN42
176
EN47
177
SM27
178
E50
179
E30 (Bio1)
179
E30 (Bio2)
180
E122
181
SK61
182
SM17
183
SM33
184
EN7
185
EN55

 
 
21

--------------------------------------------------------------------------------


 
 
ACTC No.
 Cell Line
186
T7
187
EN22
188
SK58
189
MW2
190
SK8
191
SK20
192
SK60
193
MW6
194
Z11 (Rep 1)
194
Z11 (Rep 2)
195
Z6
196
W10
197
W11
198
T36
199
EN27
200
Z7
201
SM44
202
EN38
203
SK1
204
SK44
205
SK57
206
J2
207
E68
208
E169
209
E164
210
T42
211
T14
212
RA-D20-6
213
Z8

 
 
22

--------------------------------------------------------------------------------


 
 
 ACTC No.
 Cell Line
214
SK40
215
EN11
216
EN18
217
EN23
218
SK14
219
SK10
220
EN51
221
EN16
222
E53
223
E111
224
SK49
225
SM8
226
RA-D20-5
227
RA-D20-24
228
W7
229
4-D20-14
230
RA-D20-19
231
T20
232
RA-SMO-19
233
M11
234
EN9
235
Q7
236
U31
237
EN19
238
C4 ELS5 #8
239
Q8
240
SK25
241
EN20
242
MW1

 
 
23

--------------------------------------------------------------------------------


 
 
ACTC No.
 Cell Line
243
C4 ELSR #13
244
Z3
245
W8 (Rep 1)
245
W8 (Rep 2)
246
SK28
247
E120
248
SM51
249
EN8
250
SK11
251
EN43
252
4-D20-3
253
EN44
254
EN50
255
Z2
256
SM30
257
EN53
258
SK27
259
U18
260
SM35
261
EN25
262
C4 ELSR 6
263
Z1
264
F15
265
RA-SKEL-9
266
E85
267
W4
268
MEL-2
269
LS2
270
7-SKEL-4

 
 
24

--------------------------------------------------------------------------------


 
 
 ACTC No.
 Cell Line
271
7-SKEL-7
272
7-PEND-9
273
7-PEND-16
274
7-SKEL-6
275
LS3
276
7-SMOO-19
277
7-SMOO-29
278
7-SMOO-32
279
7-SMOO-33
280
7-SMOO-4
281
7-SMOO-9
282
7-SMOO-17
283
7-PEND-24
284
7-SKEL-32
285
7-SMOO-13
286
7-SMOO-25
287
7-SMOO-12
288
7-PEND-30
289
7-SKEL-25
290
7-SMOO-6
291
7-SMOO-26
292
7-SMOO-22
293
7-SMOO-8
294
7-SKEL-14
295
7-SKEL-11
296
7-SKEL-2
297
7-SKEL-22
298
7-SMOO-7
299
7-PEND-12

 
 
25

--------------------------------------------------------------------------------


 
 
 ACTC No.
Cell Line
300
7-SMOO-27
301
7-PEND-13
302
7-PEND-11
303
7-PEND-15
304
7-PEND-32
305
7-PEND-26
306
7-SKEL-24
307
7-PEND-10
308
7-PEND-23
309
10-RPE-9
310
10-RPE-8
311
RA-PEND-19
NA
X4.1
NA
X4.3
NA
B-10
NA
B-1
NA
X4
NA
X5
NA
B-20
NA
B-22
NA
X6
NA
CM10.1
NA
X2
NA
B-27
NA
B-9
NA
X4.4
NA
E31
NA
CM10-4
NA
CM30-5

 
 
26

--------------------------------------------------------------------------------


 
 
 ACTC No.
 Cell Line
NA
EN28
NA
Q4
NA
Q6
NA
RA-PEND-17 (Bio 1)
NA
RA-PEND-17 (Bio 2)
NA
RA-SKEL-18 (Rep 1)
NA
RA-SKEL-18 (Rep 2)
NA
RA-SKEL-6
NA
SM19
NA
SM29
NA
SM40
NA
T23
NA
T4
NA
U30
NA
W2
NA
W3
NA
E11
NA
SK15
NA
E55
NA
E132
NA
RA-SMO-10
NA
RA-SMO-14
NA
W9
NA
MW4
NA
SK16



.
.
.
[Attach complete list of ACTCellerate cell lines (200+ lines)]





 
27

--------------------------------------------------------------------------------

 

EXHIBIT B


PATENT RIGHTS


103080-069-WO1 (PCT/US06/13519, filed on 4-11-06): NOVEL USES OF CELLS WITH
PRENATAL PATTERNS OF GENE EXPRESSION, published as WO2007/058671
 
103080-071-P61 (USSN 60/791,400, filed on Apr. 11, 2006): METHODS TO ACCELERATE
THE ISOLATION OF NOVEL CELL STRAINS FROM PLURIPOTENT ST
 
103080-071-P66 (USSN 60/850,294, filed on Oct. 6, 2006), METHODS TO ACCELERATE
THE ISOLATION OF NOVEL CELL STRAINS FROM PLURIPOTENT STEM CELLS
 
103080-071-P01 (USSN 11/604,047, filed on Nov. 21, 2006), METHODS TO ACCELERATE
THE ISOLATION OF NOVEL CELL STRAINS FROM PLURIPOTENT STE...
 
PCT is 103080-071-WO2 (PCT/US2006/45352, filed on Nov. 21, 2006), published as
WO 2007/062198.


Subsequent provisional filings of CIPs of the above through February 2007.
 



 
28

--------------------------------------------------------------------------------

 

EXHIBIT C
POWERS OF ATTORNEY AND OTHER AUTHTORIZATIONS RELATING TO PATENT RIGHTS



 
29

--------------------------------------------------------------------------------

 
